Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 12, 2017                                                                                    Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  150787 & (58)(63)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  LASHAWN D. REDMOND,                                                                                                  Justices
          Plaintiff,
  and
  DESTINEE’S TRANSPORTATION,
            Plaintiff-Appellant,
  v                                                                  SC: 150787
                                                                     COA: 313413
                                                                     Wayne CC: 10-011348-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellee.

  ____________________________________/

         By order of November 23, 2016, the application for leave to appeal the December
  2, 2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  Covenant Medical Center v State Farm Mutual Auto Ins Co (Docket No. 152758). On
  order of the Court, the case having been decided on May 25, 2017, 500 Mich ___ (2017),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court. The motions for peremptory
  reversal are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 12, 2017
         a0906
                                                                                Clerk